Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a second gate disposed in the standard threshold voltage region of the substrate; and a third gate disposed in the low threshold voltage region of the substrate; wherein the standard threshold voltage region has a boundary between the second gate and the third gate, wherein the boundary extends in a second direction different from the first direction and is crossed by the first gate
4.	With respect to dependent claim 2-8 since these claims are depending on claim 1, therefore claim 2-108 are allowable subject matter. 
6.	With respect to independent claims 9, there is no teaching, suggestion, or motivation for combination in the prior art to a boundary of the standard threshold voltage region between the first pass-gate transistor and the second pass-gate transistor is arranged closer to one, which has a higher threshold voltage, of the first pass-gate transistor and the second pass-gate transistor. 
7.	With respect to dependent claims 10-15, since these claims are depending on claim 9, therefore claims 10-15 are allowable subject matter. 


9	With respect to independent claims 16, there is no teaching, suggestion, or motivation for combination in the prior art to wherein a distance between the boundary and a first edge, corresponding to an edge of the first gate, of the cut is different from a distance between the boundary and a second edge, corresponding to an edge of the second gate, of the cut.
10.	With respect to dependent claims 17-20, since these claims are depending on claim 16, therefore claims 17-20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
11/01/2021
/HAN YANG/
Primary Examiner, Art Unit 2824